Motions by respondent Dollinger Corporation to dismiss appeals taken as of right by (A) plaintiffs Meleo et al., (B) *798defendant Rochester Gas & Electric Corporation, (C) defendant Fisher Controls Co., (D) defendant Rockwell Manufacturing Company, and (E) defendant Web Seal, Inc., granted, said appeals dismissed, with costs and $20 costs of each motion, and, on the court’s own motion, appeals taken as of right by defendants Meleo et al., dismissed, without costs, upon the ground that the orders appealed from do not finally determine the actions within the meaning of the Constitution. Motions by (F) Rochester Gas & Electric Corporation, (G) Rockwell Manufacturing Company, (H) Web Seal, Inc., and (I) Meleo et al., as defendants, for leave to appeal to the Court of Appeals each dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the orders sought to be appealed from do not finally determine the actions within the meaning of the Constitution.